Citation Nr: 0014962	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-48 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased evaluation for a right leg 
disorder, described as status post (SP), open reduction and 
internal fixation: fracture, right distal femur with 
degenerative arthritis, right knee, rated 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a left foot disorder, described as status post (SP), 
excision, Morton's Neuroma.

3.  Entitlement to service connection for a respiratory 
disorder, described as interstitial changes of the lungs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from December 1977 to 
December 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in July 1996, the RO awarded service connection for 
a right leg disorder, described as SP, open reduction and 
internal fixation: fracture, right distal femur with 
degenerative arthritis, right knee, with a 10 percent 
evaluation assigned; and, a left foot disorder, described as 
SP, excision, Morton's Neuroma, with a noncompensable 
evaluation assigned.  These ratings were effective to the 
date of separation from service, based on a review of all the 
pertinent evidence on file. The RO had, based on that review, 
concluded that higher ratings were not in order. The Board 
notes therefore that the issues presented are whether a 
current increased rating is in order for the aforementioned 
disorders.  As the RO in the July 1996 rating essentially 
concluded that the aforementioned initial ratings granted 
effective to the date of separation from service were the 
appropriate current ratings, the issues of the ratings for 
the entire time period is for consideration.  As such, the 
Board can continue with its review without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for migraine headaches was denied by 
rating decision in July 1996, and the veteran appealed the 
denial.  In a March 1999 decision, the RO granted service 
connection for migraine headaches and assigned a rating of 10 
percent for the condition.  There has been no disagreement 
with the assigned rating, and the grant of service connection 
satisfies the appeal as to that issue.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a herpes disorder, and a bladder disorder.  These 
issues have not been fully developed for appellate review, 
and are not before the Board at this time. Kellar v. Brown, 6 
Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right leg disorder, is currently manifested 
by subjective complaints that she cannot run, or jump, and 
standing for long periods of time causes some pain in the 
leg.  

3.  Current objective findings of the veteran's right leg 
disorder include normal carriage, posture, and gait, without 
any limp.  She can do full knee bends.  Flexion is to 135 
degrees; and extension to 0 degrees.  There is a 14 inch 
surgical scar lateral mid thigh below the knee, right leg.  
X-rays reveal old fracture, distal right femur healed, and 
minimal arthritis, right knee.

4.  There is no objective clinical evidence of swelling or 
deformity, ankylosis, malunion, or recurrent dislocation of 
the right knee, or malunion, or nonunion of the femur, right. 

5.  The veteran's SP, excision, Morton's Neuroma, is at 
present asymptomatic from a clinical standpoint, with 
complaints of only occasional cramping when wearing shoes.  
Tenderness is not confirmed by objective demonstration, and 
no limitation of function of the extremity secondary to the 
surgical scarring is noted.

6.  There are no extraordinary factors resulting from the 
service connected right leg or left foot productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

7.  The veteran has presented no competent medical evidence 
linking a chronic respiratory disorder, if any, to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right leg disorder, described as SP, open reduction and 
internal fixation: fracture, right distal femur with 
degenerative arthritis, right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Plate II, 
Diagnostic Codes (DCs) 5003, 5255, 5256, 5257, 5260, 5161 
(1999).

2.  The scheduler criteria for an increased (compensable) 
rating for SP, excision, Morton's Neuroma, left foot, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 4.31, 4.118, DCs 
7803-7805 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a respiratory 
disorder, described as interstitial changes.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims.

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings, greater 
than the current 10 percent ratings are warranted for a right 
leg disorder, or that a compensable evaluation for a left 
foot disorder, is warranted.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


A.  Right leg disorder, with degenerative arthritis, right 
knee.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DC 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In a VA examination in May 1996, the veteran reported 
fracturing her right femur in a motorcycle accident in 1986 
in Korea.  She was hospitalized for a total of 41/2 months.  
Currently she had no particular problem with the right leg 
except that she could not run, or jump, and standing for a 
long period of time caused pain in the leg. She had no other 
complaints related to the right leg.

The examiner noted a normal carriage, posture, and gait. The 
veteran walked without any limp, could touch her toes, and do 
full deep knee bends.  There was a surgical scar, right leg, 
lateral mid thigh to below the knee, 14 inches in length.  
She could flex her right knee to 135 degrees, extend to 0 
degrees.  X-rays of the right femur revealed a healed old 
fracture of the distal right femur, and minimal degenerative 
changes, right knee, manifested by small hypertrophic spurs.  
No significant degenerative changes were noted.

The diagnosis was, SP, open reduction and internal fixation, 
fracture, right distal femur; and, mild degenerative 
arthritis, right knee.

By rating decision in July 1996 service connection was 
granted for SP, open reduction and internal fixation; 
fracture, right distal femur, with degenerative arthritis, 
right knee, and a 10 percent disability rating was assigned.

The RO has rated the veteran's right leg disorder under DC 
5255, Femur, impairment of, which allows as follows; 

Fracture of the shaft or anatomical neck of the femur; 

With nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.

With nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace; or, Fracture of the 
surgical neck of, with false joint, warrants a 60 percent 
rating.

Malunion with; Marked knee or hip disability warrants a 30 
percent rating; Moderate knee or hip disability warrants a 20 
percent rating; and, Slight knee or hip disability warrants a 
10 percent rating. 38 C.F.R. § 4.71a, Code 5255.

The veteran's right leg disorder may also be rated under DC 
5275, Bones of the lower extremity, shortening of.  Under 
this code a 10 percent rating for shortening of the lower 
extremity requires at least 3.2 centimeters (1-1/4 inches).  
A 30 percent rating requires 2-1/2 to 3 inches (6.4 to 7.6 
cm.) of shortening.  A note to this code provides that the 
legs are to be measured from the anterior superior spine of 
the ilium to the internal malleolus of the tibia, and that 
ratings based on shortening of the leg are not to be combined 
with other ratings for fracture or faulty union in the same 
extremity.  Since the records reveal that there was only a 
1.6 centimeter right lower extremity shortening (service 
medical records, November 1988), a higher evaluation would 
not be warranted under DC 5275.  Even assuming arguendo that 
the criteria for a 10 percent rating for appellant's right 
lower extremity shortening was more nearly approximated, a 
separate rating would be prohibited, since a rating under DC 
5275 cannot be combined with a rating under DC 5255 for the 
same extremity.

Under DC 5255, the right leg disorder is rated for impairment 
of the femur, but includes disability of the knee or hip.  
Mild limitation of motion of the affected parts, with mild 
degenerative arthritis is considered in the rating (DC 5003).  
The Board has also consider DCs 5256, 5257, 5260, and 5261 
for ankylosis of the knee, impairment of the knee, and 
limitation of extension, and flexion of the leg.  However as 
no ankylosis, recurrent subluxation, lateral instability of 
the knee, or limitation of extension of the right leg have 
been demonstrated DCs 5256, 5257, and 5261 are not for 
application.  Limitation of flexion is exhibited under the 
criteria set out in DC 5260, but not to a compensable degree 
and would not afford a higher rating to the veteran. 
Therefore, the Board can find no basis under any other code 
to grant the veteran an increased evaluation.  

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met.  

In this case, the rating is assigned for slight knee 
disability, and that contemplates the mild degenerative 
arthritis, accompanying pain, and minimal limitation of 
motion of the right knee and leg that is demonstrated.  It 
appears that the only limitation of the knee is related to 
the motion.  This is, therefore, considered the slight knee 
impairment noted in the diagnostic code.  There is no basis, 
even giving consideration to the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and the provisions of 38 C.F.R. 
§ 4.40 et seq., to assign a higher rating.  The functional 
limitation due to pain is contemplated in the current 
compensable rating and indicia of a higher rating are not 
shown.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has symptoms that more nearly 
approximate residuals of a right femur fracture, with slight 
knee disability.  The Board concludes that the currently 
assigned 10 percent evaluation is an adequate reflections of 
the level of disability resulting from such disability.  It 
is the further conclusion of the Board that the current 
rating contemplates the degree of functional impairment 
present due to pain on movement so that separate ratings 
under other provisions of the rating schedule are not 
indicated.
 
The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the right leg disability.  The 
weight of the evidence of record is against an evaluation in 
excess of 10 percent for the right leg disability, and the 
provisions regarding reasonable doubt are not applicable.



B.  Left foot disorder, SP, excision, Morton's Neuroma.

In a VA examination in May 1996, the veteran reported the 
removal of a Morton's Neuroma from her left foot in October 
1994.  She had no other complaints related to the foot.

The examiner noted normal carriage, posture, and gait.  She 
walked without any limp; could touch her toes; and, do full 
deep knee bends.  X-rays of the left foot showed no 
particular abnormalities.  The diagnosis was; SP, excision, 
Morton's Neuroma, left foot.  

By rating decision in July 1996 service connection was 
granted for SP, excision of Morton's Neuroma, left foot, with 
a noncompensable rating assigned. 

In a VA examination in March 1997, the examiner noted 
complaints of cramping pain in the left foot since 1991.  
This occurred only while wearing shoes, worse while walking 
and standing.  The location was over the head of the 3rd and 
4th metatarsal bones on the extensor surface of the left 
foot.  At the time of examination, she had occasional 
cramping 1 to 2 times a month lasting 20 to 40 minutes.  

The examiner noted no abnormalities other than a 3 cm. linear 
longitudinal scar between the distal aspects of the 3rd and 
4th metatarsal bones, left.  There was no tenderness, edema, 
or deformity of the left foot noted.  Gait, posture, x-rays, 
and function of the left foot were all normal.  No secondary 
skin or vascular changes were noted.  The diagnosis was 
Morton's Neuroma, SP excision.

The veteran's SP, excision, Morton's Neuroma, left foot is 
rated analogous to Scars, other, under DC 7805.  Under this 
code, scars are rating on the limitation of function of the 
part affected. Limitation of function of the left foot is 
rated under 38 C.F.R. §  4.712a, DCs 5276 through 5284.  
However no limitation of motion due to the scars has been 
demonstrated.   

Based on the medical evidence contained in the file, the 
Board finds no basis on which to grant a compensable 
evaluation for a left foot disorder.  Significantly, no 
examiner has made any finding with respect to the veteran's 
left foot, excision, Morton's Neuroma scar. 

In the VA examination in May 1996, the examiner noted no 
particular left foot  abnormalities.  In the VA examination 
in March 1997, the examiner noted no abnormalities other than 
a 3 cm. linear longitudinal scar between the distal aspects 
of the 3rd and 4th metatarsal bones, left.  There was no 
tenderness, edema, or deformity, and gait, posture, x-rays, 
and function of the left foot were all normal.  No secondary 
skin or vascular changes were noted.  

The VA examinations revealed the surgical scar in essence to 
be well healed, asymptomatic, non-adherent, without swelling, 
depression, or vascular supply ulceration.  Neither was the 
scar tender and painful on objective demonstration. Therefore 
DC 7803, Scars, superficial, poorly nourished, with repeated 
ulceration; as well as DC 7804, Scars, superficial, tender 
and painful on objective demonstration do not provide a basis 
for a compensable rating.  The criteria for a compensable 
rating have not been shown in the present case.  

The Board further finds that the veteran's SP, excision, 
Morton's Neuroma is essentially rated as asymptomatic.  This 
is supported by the VA examinations, as well as the post 
service medical records which do not reveal complaints or 
treatment of his SP excision, Morton's Neuroma, but only 
occasional cramping of her foot when wearing shoes.  As such, 
there is no basis for a compensable rating.

The weight of the evidence is against a compensable rating.  
Neither the subjective complaints nor objective medical 
findings of record support a finding of any other impairment 
under DC 7805.  There has been no objective evidence of 
compensable residuals of the excision, Morton's Neuroma, left 
foot.  In the Board's opinion, the SP, excision, Morton's 
Neuroma, left foot has not caused any functional limitation 
of the veteran's left foot, or any complications, and no 
impairment is shown.  Therefore a noncompensable evaluation 
is appropriate.
 
In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's left foot disorder beyond that 
contemplated by the regular scheduler provisions, the Board 
does not find that this is such an unusual or exceptional 
disability picture as to render application of the provisions 
of the rating schedule impractical and therefore to warrant 
an extraschedular evaluation.  38 C.F.R. § 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from a left foot disorder.  No such 
doubt arises because the evidence is not in equipoise. The 
preponderance of the evidence of record is against a 
compensable evaluation for SP, excision, Morton's Neuroma, 
left foot, and the provisions regarding reasonable doubt are 
not applicable to the issue of a compensable rating.


II. Entitlement to service connection for a respiratory 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends, in essence, that she is entitled to 
service connection for a respiratory disorder incurred in 
service.  In a VA examination in May 1996, the examiner noted 
some increased interstitial markings consistent with chronic 
interstitial changes.  However, service and post-service 
medical records, are negative for any complaints or treatment 
of a chronic respiratory disorder.  A rating decision in July 
1996 denied service connection for interstitial changes as 
there was no evidence of any chronic respiratory disease at 
time of separation from service.  In addition, service chest 
x-rays were negative for any interstitial changes.

Other post service medical records are silent for any 
respiratory disorders.  None of the medical evidence on file 
suggests a relationship with any currently diagnosed 
respiratory disorder and service.

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking a 
respiratory disorder, characterized as interstitial changes, 
with service.  Specifically, there was no diagnosis of any 
respiratory disorder in service, nor has any medical examiner 
attributed any current respiratory disorder to her active 
service.  Thus, a direct causal link between any current 
respiratory disorder and service has not been demonstrated.  
The Board has thoroughly reviewed the claims file and finds 
no evidence of any plausible claims, nor any claims for which 
entitlement is permitted under the law.

In this case, the Board notes that the veteran's contentions 
are not supported by any competent medical evidence.  The 
veteran is a layperson with no medical training or expertise, 
and her contentions by themselves do not constitute competent 
medical evidence of a nexus between the alleged respiratory 
disorder, if any, and service.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  In the absence of competent 
medical evidence establishing the necessary link, the claim 
of entitlement to service connection for a respiratory 
disorder is not well grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision, the statement of the case, and the 
supplementary statement of the case.  The discussion above 
informs her of the types of evidence lacking, which she 
should submit for a well grounded claim. 
However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render her 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.


ORDER

Entitlement to an increased rating for a right leg disorder, 
described as status post (SP), open reduction and internal 
fixation: fracture, right distal femur with degenerative 
arthritis, right knee, currently rated at 10 percent 
disabling is denied.

Entitlement to an increased (compensable) rating for a left 
foot disorder, described as status post (SP), excision, 
Morton's Neuroma is denied.

Entitlement to service connection for a respiratory disorder 
described as interstitial changes of the lungs is denied on 
the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

